DETAILED ACTION
Status of the Claims
Claims 24-33 and 35-42 are currently pending and are examined herein.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
The following Office Action is in response to Applicant’s communication dated 02/17/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, in line 19 of p. 7.  The foregoing analysis should not to be deemed exhaustive, as there may be other embedded hyperlinks as well.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 
Laiakis et al.
Claims 24-33 and 35-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laiakis et al. (Targeted Metabolomics Using the UPLC/MS-based AbsoluteIDQ p180 Kit, 2013).  
Regarding claims 24-33 and 35-42 Laiakis teaches a method for producing or modifying a urine or serum test (e.g. as per Fig. 1), the method comprising adding or integrating into said test quantifying a panel of urinary or serum metabolites, the panel using the same AbsoluteIDQ P180 kit used as in the present specification and quantifying the same biomarkers in biological samples.  Note that the limitation in the preamble of the two independent claims recite that the urine or serum test is for “detecting lung cancer”, that while all claim limitations must be analyzed and cannot be ignored during patent prosecution, some claim limitations are given varying amount of weight depending on a number of factors.  In the present case, the limitation of “producing or modifying a [urine or serum] test for detecting lung cancer, the method comprising adding or integrating into said test quantifying a panel of [urinary or serum] metabolites”, the recitation of “lung cancer” is in the preamble, and recites an intended use for the test so created.  According to MPEP § 2111.02, which states “"[A] claim preamble has the import that the claim as a whole suggests for it" citing Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995) and "[i]f the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim" citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).  In the present case, the preamble does not recite meaningful limitations to the claim.  Instead, they merely state that the test produced or modified is “for detecting lung cancer”, and while this at first glance may appear to limit the claim to only “for detecting lung cancer”, the claims do not recite anything to limit or suggest that it must be scoped to only detecting lung cancer or how it must be scoped.  For example, there is no recitation of how determining the quantities of the biomarkers in a urine or serum sample may lead to “detecting lung cancer”, only that they are quantified.  There is no guidance in the claims as to which levels of biomarkers, perhaps relative to those in a reference or control sample, whose quantitative amount relative to a control could lead one of ordinary skill in the art to “detect lung cancer” or “detect no lung cancer”.  Some data set forth in the specification provide some guidance, however, it is improper to import limitations from the specification in to the claims and their scope (e.g. while it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further guidance in claim analysis here can be found in MPEP § 2112.02, which discusses that the discovery of a new use for an old composition based on unknown properties of the composition might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  Here, the claims recite using an old composition (i.e. the metabolites in the AbsoluteIDQ p180 kit and their use to measure the same compounds in urine or serum samples) and the “use” is directed to a result or property of that old composition (e.g. their measured quantities in biological samples), then the claim is anticipated.  Note that the claims completely lack any limitations, steps, elements, or results, which are specific to detecting lung cancer, where again, it is improper to read limitations in from the specification to the claims.  Absent some limitations in the claims (e.g. how specific levels of pertinent biomarkers compare to reference levels), the recitation of being used to “detect lung cancer” does not provide enough patentable weight itself to distinguish over the prior art.

Rocha et al.
Claims 35, 38, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocha et al. (Metabolic signature of lung cancer: a metabolomic study of human tissues and biofluids, 2014, Dissertation).  
Regarding claims 35, 38, and 42, Rocha teaches a method for producing or modifying a serum test for detecting lung cancer, the method comprising adding or integrating into said test quantifying a panel of serum metabolites, the panel comprising at least two serum biomarkers selected from valine, C10:2, PC aa C32:2, PC ae C36:0, PC ae C44:5, and lysoPC a C18:2 (e.g. valine as per Fig. 1.38 on page 64 and lyso PC a C18:2 as per Fig. 1.38 on page 63).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17/415,601
Claims 35-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/415,601 (the ‘601 application) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘601 application would anticipate or render obvious the present claims 35-42, since claim 1 of the ‘601 application recites a biomarker panel for detecting lung cancer in a serum sample and recites the same biomarkers as present claims 35-42.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639